          Case 5:19-cv-02441-JP Document 19 Filed 06/22/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARVEY M. SHANER, JR.                           :                   CIVIL ACTION
                                                :
                 v.                             :
                                                :
CLIFF KNAPPENBERGER                             :                   NO. 19-2441
                                                :

                                       MEMORANDUM

Padova, J.                                                                          June 22, 2020

       Pro se Plaintiff Harvey M. Shaner, Jr. has brought the instant lawsuit pursuant to 42 U.S.C.

§ 1983 against Cliff Knappenberger, an investigator at the jail where Shaner was incarcerated,

alleging that Knappenberger violated his civil rights by preventing him from speaking with his

girlfriend and children while he was incarcerated. Knappenberger has now filed a Motion for a

More Definite Statement pursuant to Federal Rule of Civil Procedure 12(e). We grant the Motion

for the following reasons.

I.     BACKGROUND

       Shaner filed this action on June 5, 2019. On July 8, 2019, Shaner filed an Amended

Complaint, asserting claims against Kyle Russell, Warden of the Lehigh County Jail;

Knappenberger; an investigator at the Lehigh County Jail; and Lieutenant Brian Dugan, another

employee at the Lehigh County Jail. On July 16, 2019, we dismissed Shaner’s claims against

Warden Russell and Lt. Dugan for failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). (See Docket No. 7 at 5.) While we also granted Shaner

the opportunity to file a second amended complaint in the event that he could allege a basis for

liability against Warden Russell and Lt. Dugan, he did not do so. (See id.)

       The Amended Complaint contains only one factual allegation regarding Knappenberger:
           Case 5:19-cv-02441-JP Document 19 Filed 06/22/20 Page 2 of 4




       The investigator has blocked me from being able to talk to my girlfriend, my son
       and also my daughter, which [sic] I do not have a court order against them. They
       [sic] are blocking contact for no reason.

(Am. Compl. at 4 of 7.)

II.    LEGAL STANDARD1

       “Under Rule 12(e), a defendant may move for a more definite statement ‘[i]f a pleading . .

. is so vague or ambiguous that a party cannot reasonably be required to frame a responsive

pleading.’” Thomas v. Independence Twp., 463 F.3d 285, 301 (3d Cir. 2006) (alterations in

original) (quoting Fed. R. Civ. P. 12(e)). “The Rule 12(e) ‘motion shall point out the defects

complained of and the details desired.’” Id. (quoting Fed. R. Civ. P. 12(e)). “A motion for a more

definite statement is the proper way for a defendant to request plaintiff ‘to lay out details that

enable the defendant[] to respond intelligently and the court to handle the litigation effectively.’”

Anand v. Shapiro, Civ. A. No. 19-600, 2019 WL 1333878, at *3 (E.D. Pa. Mar. 25, 2019) (quoting

Chapman v. Yellow Cab Coop., 875 F.3d 846, 849 (7th Cir. 2017)). Nonetheless, “‘[m]otions for

more definite statement are highly disfavored and are rarely granted by the court. Such motions

will only be granted if a pleading is unintelligible, making it virtually impossible for the opposing

party to craft a responsive pleading or simple denial.’” Id. (quoting Taylor v. Cox, 912 F. Supp.

140, 143 (E.D. Pa. 1995)). “However, ‘[w]hen presented with an appropriate Rule 12(e) motion

for a more definite statement, the district court shall grant the motion and demand more specific

factual allegations from the plaintiff concerning the conduct underlying the claims for relief.’”




       1
         Defendant filed the instant Motion for More Definite Statement on January 24, 2020 and
served a copy of the Motion on Shaner by first-class mail on the same day. (See Docket No. 17.)
Shaner has not filed a response to the Motion. Nonetheless, we have considered the Motion on its
merits.
                                                 2
              Case 5:19-cv-02441-JP Document 19 Filed 06/22/20 Page 3 of 4




Henderson v. Edens Corp., Civ. A. No. 09-1308, 2014 WL 7008449, at *1 (E.D. Pa. Dec. 11, 2014)

(alteration in original) (quoting Thomas, 463 F.3d at 301).

III.      DISCUSSION

          Defendant argues that a more definite statement is necessary in this case because the

Amended Complaint “does not specifically identify the claims being asserted, and is too vague

and ambiguous for Defendant to respond with even the simplest denial without prejudicing

[himself].” (Def.’s Mem. at 6.) Defendant further asserts that the Amended Complaint fails to

allege how and when he allegedly prevented Shaner from communicating with his girlfriend and

children and, most significantly, which specific right Shaner contends he violated.

          Shaner has brought the instant action pursuant to 42 U.S.C. § 1983, for vindication of the

alleged violation of his civil rights. “Section 1983 provides remedies for deprivations of rights

established in the Constitution or federal laws. It does not, by its own terms, create substantive

rights.” Kaucher v. Cty. of Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (footnote omitted) (citing

Baker v. McCollan, 443 U.S. 137, 145 n.3 (1979)). “To state a § 1983 claim, a plaintiff must

demonstrate the defendant, acting under color of state law, deprived him or her of a right secured

by the Constitution or the laws of the United States.” Id. (citing Am. Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 49-50 (1999); Mark v. Borough of Hatboro, 51 F.3d 1137, 1141 (3d Cir.

1995)).

          The Amended Complaint does not specify the constitutional or other federally-secured

right that Shaner believes was violated by Defendant.2 The Amended Complaint also fails to



          2
          In our July 16, 2019 Memorandum, we generously assumed that Shaner sought to bring
a claim against Knappenberger for violation of his rights under the First Amendment. However,
we are now uncertain as to whether Shaner actually intends to assert a First Amendment claim
and, if he does, what precise right under the First Amendment he believes Knappenberger has
violated.
                                                  3
           Case 5:19-cv-02441-JP Document 19 Filed 06/22/20 Page 4 of 4




specify when Shaner’s rights were violated or the manner in which that violation occurred. Under

these circumstances, we conclude that it is impossible for Defendant “to craft a responsive pleading

or simple denial.” Anand, 2019 WL 1333878, at *3 (quotation omitted). Accordingly, we grant

Defendant’s Motion for a More Definite Statement. If Shaner desires to pursue his claim against

Knappenberger, he must file a second amended complaint that contains “more specific factual

allegations . . . concerning the conduct underlying [his] claims for relief.’” Henderson, 2014 WL

7008449, at *1 (quotation omitted).

IV.    CONCLUSION

       For the foregoing reasons, we grant Defendant’s Motion for a More Definite Statement.

Shaner shall file, no later than July 22, 2020, a second amended complaint in which he clearly

identifies the constitutional right(s) that he believes Knappenberger violated, when the violation(s)

occurred, and the manner in which Knappenberger violated his identified constitutional right(s).

If Shaner fails to file a second amended complaint within the specified time period, we will dismiss

his Amended Complaint in its entirety. An appropriate Order follows.



                                                      BY THE COURT:


                                                      /s/ John R. Padova
                                                      ____________________________
                                                      John R. Padova, J.




                                                 4
